IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0920
                            Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ZACHARY ALDEMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.



      Zachary Aldeman appeals his sentence following his guilty plea to

burglary in the third degree and theft in the second degree, both as an habitual

offender. AFFIRMED.




      Les M. Blair III of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                         2


MULLINS, Judge.

       Zachary Aldeman appeals his sentence following his guilty plea to

burglary in the third degree and theft in the second degree, both as an habitual

offender. The court imposed a fifteen-year sentence for each count with the

sentences to run concurrent.      “We review sentencing decisions for abuse of

discretion or defect in the sentencing procedure.” State v. Hopkins, 860 N.W.2d

550, 553 (Iowa 2015). “An abuse of discretion will only be found when a court

acts on grounds clearly untenable or to an extent clearly unreasonable.”          Id.

(quoting State v. Leckington, 713 N.W.2d 208, 216 (Iowa 2006)).           “We give

sentencing decisions by a trial court a strong presumption in their favor.” Id.

       Aldeman claims the district court should have suspended his sentence

and placed him on probation with conditions to reside in a halfway house.

Aldeman claims this would have better supported the goal of rehabilitation while

protecting the public, allowing him to maintain his employment, and enabling him

to support his family.

       When, as here, the sentence given “falls within the statutory parameters,

we presume it is valid and only overturn for an abuse of discretion or reliance on

inappropriate factors.” Id. at 554. “To overcome the presumption [of validity], we

have required an affirmative showing the sentencing court relied on improper

evidence.” Id. (alteration in original) (citation omitted). Aldeman does not claim

the district court relied on inappropriate factors or improper evidence. “On our

review, we do not decide the sentence we would have imposed, but whether the

sentence imposed was unreasonable.”          Id. The district court considered the

appropriate rehabilitative plan, the need to protect the public, the seriousness of
                                       3


Aldeman’s crime, the effect of his crimes on the community, Aldeman’s

willingness to change, and what is available in the community to assist Aldeman

to change. The district court also reviewed the presentence investigation report.

In reaching its sentence, the district court acknowledged Aldeman is young but

also noted Aldeman’s lengthy criminal history and the need for deterrence. The

district concluded there were no community resources available that would assist

Aldeman or protect the community and incarceration was appropriate.          We

cannot find the district court abused its discretion and affirm without further

opinion pursuant to Iowa Court Rule 21.26(1)(a) and (e).

      AFFIRMED.